Title: To Benjamin Franklin from William Carmichael, 15 March 1783
From: Carmichael, William
To: Franklin, Benjamin


Dear SirMadrid 15 March 1783
I had the honor to receive, altho Somewhat Late the Communications you made to me of the Treaty signed the 30th of Novr. with G. Britain. Your Letter remained more than three weeks in the hands of this Ministry, If I may be Allowed to Judge from its Date & Delivery. I am Infinitely sensible for the Communication which you did me the honor to make of this Important event & the more so as I had a right to expect it from Others who have not given me the least Information on the Subject— I should have answered your Letters Immediately If I could have made return adequate to the Communication which You did me the honor to make me; But our Affairs here were for so long a time in such an uncertain Situation that I dared not venture to predict their Issue & at all Events I expected to receive advice & not to be Obliged to demand it— The Marquis de la Fayette will have informed you of the Situation of affairs here— I did not write your Excy by him, because I was convinced that he could give you much better Information vivâ voce, than I could do by Letter— I wished to have sent by him an Acct of Money Transactions here, I reserve it for the Ct. D Estaing. I hope you will find that it will be satisfactory— I have recd Letters from Mr Livingston Informing me that he had remitted Bills for my Salary for one half year & That these Bills were sent to your Excy; I have drawn in that Interval for near a years Salary, but still the Public is in arrears to me. I hoped that Mr Jay would have settled his Accts with your Excy & in that case you would have seen that there was still a considerable defecit in my favor— By the next post I shall have the honor to transmit my public & private Accts— The Sums due here are not considerable & that Circumstance renders their payment the more necessary to establish our credit on a permanent footing— The Baron Le Fort will have the honor to present to your Excy this Letter. It was a request on his part that I could not refuse when Seconded by his Uncle the Baron de Falkenhain who commanded the French troops at Minorca & Gibraltar. I am Obliged to write This Letter with much precipitation, & I have neither the head or hand so much at my disposition as I could wish when I have the honor to Address one whose good opinion I have so much at heart. I pray your Exy to think well of me untill at least you have convincing proofs to the Contrary. Your long Silence & your last Laconic Letter gave me the bile for a much longer Time than I Dare to tell you. My heart has always loved and honored you & I hope that you will respect its feelings, altho you may have little regard for the head which is not in the Case to follow as it ought to do, its Impulse— On Monday or Thursday I shall have the honor to write to your Exy such sentiments as I expect will be inspected by this Court— I hope Mr Jay will soon decide what he means to do, for until I know his decision I shal not act in one manner or another.
I have the honor to be with great respect Your Excys. Most Obliged & Humble Sert
Wm. Carmichael
His Excy. Benjamin Franklin—
